Citation Nr: 1342786	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  11-14 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis, claimed as severe allergies.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Appellant (Veteran)



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1967 to August 1969, which included a tour of duty in the Republic of Vietnam from November 1968 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

Although the Veteran was previously represented by the American Legion during the appeal, he submitted a VA Form 21-22 appointing Virginia Department of Veterans Services as his accredited representative in February 2012, thereby revoking the power of attorney for American Legion.   

In October 2012, the Veteran presented testimony relevant to the appeal before the undersigned Veterans Law Judge at a hearing held in Roanoke, Virginia.  A transcript of the hearing is of record.  

In March 2013, the Board denied service connection for onychomycosis, hypertension, and hypercholesterolemia.  The Board also remanded the issues of service connection for allergic rhinitis and an acquired psychiatric disorder to obtain additional VA treatment records and to provide the Veteran VA medical examinations with medical opinions.  The remanded issues now return to the Board after completion of the ordered development.  

The issue of entitlement to service connection for allergic rhinitis is addressed in the REMAND portion of the decision below and is again REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to hostile military activity during his service in the Republic of Vietnam.
  
2.  The Veteran has current psychiatric diagnoses of PTSD and Major Depressive Disorder (MDD).  

3.  The Veteran's current PTSD and MDD are causally related to service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, PTSD and MDD were incurred in active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f)(3) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The issue of service connection for an acquired psychiatric disorder, to include PTSD and depression, has been considered with respect to VA's duties to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Given the favorable outcome of the appeal, which is a full grant of benefits sought, the appeal has been substantiated, obviating the need for further discussion of how VA fulfilled the duties to notify and assist with respect to this issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


Service Connection Legal Criteria and Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a) (West 2002).  The Board has thoroughly reviewed all of the evidence in this case.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran); see also Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with PTSD and MDD; however, neither diagnosis is shown to have been manifested by a psychosis, which is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  In consideration thereof, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

During the course of this appeal, VA amended 38 C.F.R. § 3.304(f), the regulatory provision pertaining to service connection for PTSD.  Prior to the amendment, the record had to show the following in order for a veteran to be awarded service connection for PTSD: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in- service stressor.  38 C.F.R. 
§ 3.304(f) (in effect prior to July 13, 2010).

However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The amended 38 C.F.R. 3.304(f) adds the following: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39,843-852 (July 13, 2010).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.

In this case, the Veteran has alleged fear of hostile military activity.  In the November 2010 PTSD Stressor Decision, the RO concluded that it was likely that the Veteran was in a hostile environment, to include being attacked by the Viet Cong daily, during his Vietnam service.  Because the Veteran's account of being exposed to hostile military activity is consistent with the circumstances and conditions of his Vietnam service and is sufficient to establish the occurrence of the claimed stressor event, the Board must next consider whether the evidence shows that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, has confirmed that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor so that service connection for PTSD may be granted under 38 C.F.R. § 3.304(f)(3).  

After reviewing all of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the Veteran has current Axis I psychiatric diagnoses of PTSD and MDD due to the claimed Vietnam stressor events.  At the January 2011 and May 2013 VA PTSD examinations performed in connection with the appeal, both VA medical examiners opined that the Veteran did not have PTSD or any other mental disorder diagnosis and provided a thorough and adequate rationale for their medical opinions.  However, in June 2011, a VA clinical psychologist fully evaluated the Veteran for treatment purposes and diagnosed PTSD and MDD on Axis I, noting that the psychiatric diagnoses were linked to the Veteran's complaints related to his time in Vietnam.  The June 2011 VA clinical psychologist had adequate data on which to base the psychiatric diagnoses, and there is no indication that the Veteran's reported symptoms at that time were not credible.  

In consideration of the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for PTSD under 
38 C.F.R. § 3.304(f)(3) have been met.  Furthermore, because the Veteran's MDD diagnosis has also been linked to his period of active service by a competent mental health professional, resolving reasonable doubt in favor of the Veteran, the criteria for service connection of MDD under 38 C.F.R. § 3.303(d) have also been met.  
38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD and MDD is granted.


REMAND

Service Connection for Allergic Rhinitis

In March 2013, the Board remanded the issue of service connection for allergic rhinitis, in pertinent part, for a VA medical examination and medical opinion.  Although a VA medical examination was provided to the Veteran in May 2013, the VA medical opinion is inadequate.  In answering the question posed by the Board, the VA medical examiner wrote that it was difficult to determine if allergic manifestations subsided on the absence of the allergen because the Veteran did not know specifically to what he was allergic; however, it is unclear why no formal allergen testing was performed as part of the VA medical examination.  Such testing should be performed in order for the VA medical examiner to provide a fully informed medical opinion to the Board.  

Second, the VA medical examiner mistakenly believed that the November 1967 service report of medical history, noting the Veteran's report of periodic congestion and "occasional hay fever requiring Rx," was completed at induction when opining that allergic rhinitis clearly and unmistakably existed prior to service.  However, the November 1967 service report of medical history was completed approximately three months after service entrance.  At the time of service entry in August 1967, the Veteran's sinuses were clinically evaluated as normal, and the Veteran checked "No" when asked if he then had or had ever had hay fever or sinusitis; therefore, the Veteran's sinuses are presumed sound at service entrance.  The VA medical examiner did not provide sufficient explanation for why he believed that the allergic rhinitis existed prior to service to meet the high evidentiary burden of clear and unmistakable evidence.  For these reasons, the Board finds that further medical testing and an addendum medical opinion is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Accordingly, the issue of service connection for allergic rhinitis is REMANDED for the following actions:

1.  Schedule the Veteran for formal allergen testing and, thereafter, obtain an addendum medical opinion from the May 2013 VA medical examiner for the claimed allergic rhinitis (or another appropriate medical professional).  

All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  The examiner should confirm that the record was reviewed.  

Based on review of the record, the examiner should provide the following opinion: 

(1) Is it as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's symptoms of hay fever during service represented a seasonal and other acute allergic manifestation that subsided on the absence of or removal of the allergen?

Consider the results of any allergen testing when answering the question.  

(2)  If the examiner's opinion is that the in-service symptoms of hay fever do not represent seasonal or acute allergic manifestations, is it as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's current allergic rhinitis is causally or etiologically related to symptomatology shown during service? 

In rendering the medical opinion, the examiner is asked to consider the November 1967 service examination, the March 1969 treatment for runny nose, the August 1969 service separation examination and report of medical history, and the Veteran's testimony that the in-service symptoms were year round and not seasonal.  

(3)  Did the Veteran's allergic rhinitis clearly and unmistakably (i.e., obviously and manifestly) exist prior to service beginning in August 1967?  Please fully explain the answer, and cite to any evidence and/or medical literature that supports the medical opinion. 

Please note that the November 1967 notation of periodic hay fever requiring medication was made on a service report of medical history completed approximately three months after service entrance.  It was not completed at induction to service.    

b)  For any preexisting allergic rhinitis, was the preexisting allergic rhinitis clearly and unmistakably (i.e., obvious and manifest) not aggravated (permanent worsening beyond normal progress of the disease) during active duty?  Please explain the answer, and cite to any evidence and/or medical literature that supports the medical opinion.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of aggravation as it is to find against it. 

Note:  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.   If the examiner cannot answer any question posed without resorting to speculation, the examiner should so state, and explain why that is so.

2.  Thereafter, readjudicate the claim for service connection of allergic rhinitis.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case with an appropriate period of time for response by the Veteran and the representative.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The purpose of this REMAND is to obtain additional development.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


